Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the coupling" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the hub" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 2, 4-5, 11-13, 20 and 22-23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by United States Patent Application Publication No. 2010/0143131 A1 (Pitre hereinafter).
For claim 2, Pitre shows a rotor blade 21, capable of use on a downwind wind turbine (see at least FIG. 2B; paragraph 0040), which is configured to deflect flapwise in a load dependent manner (see paragraph 0041) to align the rotor blade with a load path defined by a contribution of forces including wind force (aerodynamic thrust force), centrifugal force (inherent [mass x acceleration]), and gravitational force (inherent: axial flow wind turbine).  
For claim 4, Pitre teaches the rotor blade 21 having a root section and a blade tip; wherein the root section is set at an angle relative to an axis of a rotation plane about a hub 30 in the downwind direction to provide the deflection in the load-dependent manner.  
	For claim 5, the angle is determined by a hinge 71.
	For claim 11, at least a blade tip of the rotor blade is configured to deflect into a stowed configuration toward a horizontal alignment (see FIG. 3B).
	

	For claim 13, Pitre clearly shows a support tower 23 in at least FIG. 4.
	For claim 20, and similar to claims 4-5 above, Pitre teaches the deflection of the rotor blade 21 is established at least in part using a hub coupling 71 to set the rotor blade at an angle extending in the downwind direction. 

	Similarly, for claims 22-23, Pitre teaches a method of deflecting the rotor blade in a flapwise manner in response to increasing wind speed to align the rotor blade with the load path by using a coupling 71 between a root section of the rotor blade 21 and a hub 30.

Claim(s) 2-3, 12-13, 16, 19 and 22-23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by United States Patent Application Publication No. 2007/0098555 A1 (Siegfriedsen hereinafter).
For claim 2, Siegfriedsen shows a rotor blade 16, 18 capable of use on a downwind wind turbine (see at least FIG. 2; paragraph 0020), which is configured to deflect flapwise in a load dependent manner (see paragraph 0020) to align the rotor blade with a load path defined by a contribution of forces including wind force (aerodynamic thrust force), centrifugal force (inherent [mass x acceleration]), and gravitational force (inherent: axial flow wind turbine).  
For claim 3, Siegfriedsen show the load-dependent deflection of the rotor blade 16, 18 us established at least in part using aero-elastic deflection of the rotor blade (see at least paragraph 0021).

	For claim 12, in addition to the limitations of claim 2 described above, Siegfriedsen shows two blades16, 18 (see at least FIG. 1-2).

	For claim 16, Siegfriedsen clearly shows the support tower 10 is a truss structure.   See FIG. 1-2.
	For claim 19, and similar to claim 3 above, Siegfriedsen teaches the deflection of the rotor blade 16, 18 is established at least in part using aero-elastic deflection of the rotor blade (see at least paragraph 0021).

	Similarly, for claims 22-23, Siegfriedsen teaches a method of deflecting the rotor blade in a flapwise manner in response to increasing wind speed to align the rotor blade with the load path by using aero-elastic deflection of the rotor blade (see at least paragraph 0021).

Claim(s) 2-8, 12-13 and 21-23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by United States Patent No. 4,533,297 (Bassett hereinafter).
For claim 2, Bassett shows a rotor blade 12 capable of use on a downwind wind turbine (see at least column 6, lines 62-64), which is configured to deflect flapwise in a load dependent manner (see column 4, lines 32-48) to align the rotor blade with a load path defined by a contribution of forces including wind force (aerodynamic thrust force), centrifugal force (inherent [mass x acceleration]), and gravitational force (inherent: axial flow wind turbine).  
For claim 3, Bassett teaches the rotor blade using aero elastic deflection (see at least col. 7, line 64 to col. 8, line 2).
For claim 4, Bassett teaches the rotor blade 12 having a root section 14 and a blade tip 18; wherein the root section is set at an angle relative to an axis of rotation plane 22 about a hub 10 in the downwind direction to provide the deflection in the load-dependent manner (see FIG. 1).
For claim 5, Bassett teaches a coupling comprising a hinge 64.

For claim 7, Bassett shows the at least two segments are coupled together to define a pre-aligned configuration oriented in the downstream direction (see FIG. 1).
For claim 8, the blade segments 14, 18 have respective angles 16, 20 relative to a plane  of rotor rotation 20.

For claim 12, in addition to the limitations of claim 2 described above, Bassett shows two blades 12 (see at least FIG. 1).
	For claim 13, Bassett clearly shows a support tower 4 in at least FIG. 1.
	For claim 21, and similar to claims 6-7 above, Bassett teaches the rotor blade 12 being a segmented configuration including at least two segments, the two segments including a first segment 14 defining a root section and a second segment 18 defining a blade tip; the at least two segments are coupled together to define a pre-aligned configuration oriented in the downstream direction (see FIG. 1).
	Similarly, for claims 22-23, Bassett teaches a method of deflecting the rotor blade in a flapwise manner in response to increasing wind speed to align the rotor blade with the load path by using a aero elastically deflecting a portion of the rotor blade (see at least col. 7, line 64 to col. 8, line 2). 
Bassett further teach the use of three or more components forming three or more angles in col. 8, lines 2-5.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over any of Siegfriedsen, Pitre or Bassett as applied to claim 13 above, and further in view of United Kingdom Patent Application GB 2,353,825 A (Teal hereinafter).
Each of Siegfriedsen, Pitre or Bassett show a turbine tower, but not a variable fairing disposed around the tower.

Because each of Siegfriedsen, Pitre and Bassett have wind turbine blades rotating in the tower wake region, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tower of any of Siegfriedsen, Pitre or Bassett to have a variable fairing disposed thereon as taught by Teal for the purpose of improving the wake behind the tower which improves the wind turbine by having the rotating blades exposed to a more laminar wind.

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegfriedsen and further in view of United States Patent No. 4,469,956 (D’ Amato hereinafter).
Siegfriedsen shows a wind turbine support being a truss structure, but fails to show the truss structure having a tri-pod configuration of elongated supports extending from a generator housing to a surface below the wind turbine.
D’ Amato however, show a support structure for a downwind turbine (see FIG. 1) being formed from a tripod extending from a generator housing 16 for improving the wind turbine support structure.  
Because Siegfriedsen already shows a truss support for a wind turbine, and D’Amato further teaches the use of a tri-pod structure extending from a generator housing 16 for improving the wind turbine support structure it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the single support of Siegfriedsen to be a tri-pod configuration as shown in D’ Amato for the purpose of improving the single vertical support wind turbine support structure.

18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegfriedsen in view of United States Patent No. 4,469,956 (D’ Amato hereinafter) and further in view of United States Patent No. 6,979,171 B2 (Lauritsen hereinafter).
Siegfriedsen in view of D’ Amato show a wind turbine support being a tri-pod truss structure extending to a surface, but fails to show the surface comprising water and wherein the support tower is configured as a floating platform.
Lauritsen teaches a floating support structure for a downwind wind turbine for the purpose of harnessing the wind over a body of water. Lauritsen also teaches in the FIG. 5 species, coning blades.  
Because Siegfriedsen in view of D’ Amato already show a tri-pod supporting a downwind wind turbine and Lauritsen is a downwind wind turbine supported on a floating structure as well as a truss like system 12a,b, 13a,b, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to mount the Siegfriedsen in view of D’ Amato structure on a floating platform, as shown in Lauritsen for the purpose of harnessing the wind over a body of water.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claims 9 and 10 require “the respective segments controllably unlock in a sequential matter in response to increasing wind speed.”  None of the prior art however can be shown to disclose this 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application Publication 2011/0255974 A1 teaches a morphing winglet 32 which may have adjustable portions 36-38 separated by joints 40-42, but similar to Bassett above, there is no disclosure of sequential unlocking in response to increasing wind speed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD A EDGAR/Primary Examiner, Art Unit 3799